 

Exhibit 10.40

 

First Amendment to LOAN Agreement

This FIRST AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is dated February 12,
2019 (the “Effective Date”) by and among THE ENTITIES LISTED ON SCHEDULE 1, each
a Delaware limited liability company (jointly, severally and collectively,
“Borrower”), KEYBANK NATIONAL ASSOCIATION, a national banking association
(together with its successors and assigns, “KeyBank”), and CITI REAL ESTATE
FUNDING INC., a New York corporation (together with its successors and assigns,
“Citi”, together with KeyBank, collectively, together with their respective
successors and assigns, “Lender”).

RECITALS:

WHEREAS, Borrower and Lender are parties to that certain Loan Agreement (the
“Loan Agreement”), dated as of January 24, 2019, pursuant to which Lender
agreed, subject to the terms and conditions set forth in the Loan Agreement, to
make a loan to Borrower in the original principal amount of $180,000,000.00
(“Loan”), as provided in the Loan Agreement.  Capitalized terms used herein and
not otherwise defined herein shall have the meanings set forth in the Loan
Agreement.

WHEREAS, the parties to the Loan Agreement desire to amend the Loan Agreement as
set forth hereinbelow.

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises of the parties
hereto, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties mutually agree as
follows:

AGREEMENT

1.Amendments to Loan Agreement.  The Loan Agreement is hereby amended as
follows:

(a)The definition of “Spread” in Section 1.1 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

“Spread” shall mean (i) prior to the date the Loan is divided into two or more
Components, 2.4958333333% per annum, and (ii) from and after the date the Loan
is divided into two or more Components, with respect to each Component, the
Component Spread applicable to such Component set forth in the Componentization
Notice in accordance with and subject to the provisions of Section 13.6(B).

2.Effect Upon Loan Documents.

(a)The Loan Agreement and the other Loan Documents shall remain in full force
and effect and, except as specifically set forth herein, shall remain
unmodified.  All references to “Loan Agreement” in the Loan Documents shall mean
and refer to the Loan Agreement as modified and amended hereby.

(b)The execution, delivery and effectiveness of this Amendment shall not operate
as a waiver of any right, power or remedy of Lender under the Loan Documents, or
any other document, instrument or agreement executed and/or delivered in
connection therewith.

3.Governing Law.  IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AMENDMENT
AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND

1

--------------------------------------------------------------------------------

 

CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA.  TO
THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AMENDMENT AND THE NOTE, AND THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

4.Parties Bound/Execution.  This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors, permitted
assigns, heirs and legal representatives.  Each party represents that any
individual executing this Amendment on behalf of such party has the authority to
so act on behalf of such party.

5.Invalid Provision.  If any provision of this Amendment is held to be illegal,
invalid, or unenforceable under present or future laws effective during the term
of the Amendment, such provision shall be fully severable and this Amendment
shall be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part of this Amendment and the remaining
provisions of this Amendment shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance from this Amendment, unless such continued effectiveness of this
Amendment, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

6.Counterparts.  This Amendment may be executed in any number of counterparts,
and all such counterparts shall together constitute the same agreement.

[SIGNATURES FOLLOW ON NEXT PAGE]

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first set forth above.

BORROWER:



SSGT 1001 TOLLGATE RD, LLC

SSGT 1111 W GLADSTONE ST, LLC

SSGT 1302 MARQUETTE DR, LLC

SSGT 1671 NORTHPARK DR, LLC

SSGT 4349 S JONES BLVD, LLC

SSGT 4866 E RUSSELL RD, LLC

SSGT 7211 ARLINGTON AVE, LLC

SSGT 7760 LORRAINE AVE, LLC

SSGT 8239 BROADWAY ST, LLC

SST II 10451 NW 33RD ST, LLC

SST II 120 CENTREWEST CT, LLC

SST II 1325 BENDEN WAY, LLC

SST II 1341 S STATE RD 7, LLC

SST II 1401 ENTERPRISE ST, LLC

SST II 150 AIRPORT BLVD, LLC

SST II 1597 MARKET ST, LLC

SST II 1840 VICTORIA ST, LLC

SST II 1880 WILLIAMSBURG PIKE, LLC

SST II 1900 BELLBROOK AVE, LLC

SST II 21 KINGS CHAPEL DR, LLC

SST II 4950 WESTERN AVE, LLC

SST II 5012 NEW BERN AVE, LLC

SST II 5200 COLISEUM WAY, LLC

SST II 525 SW SOUTH MACEDO BLVD, LLC

SST II 660 GARDEN HWY, LLC

SST II 6950 S GARTRELL RD, LLC

SST II 700 RUSSELL RD, LLC

SST II 7755 PRESERVE LN, LLC

SST II ROSSVILLE BLVD, LLC

 

each a Delaware limited liability company

 

 

By: Strategic Storage Trust II, Inc., a Maryland corporation, its Manager

 

 

 

By:

/s/ Michael S. McClure

 

Name:

Michael S. McClure

 

Title:  

President

 

 




First Amendment to Loan Agreement

 



--------------------------------------------------------------------------------

 

SST II TRS MORTGAGE, LLC,

a Delaware limited liability company

 

 

By: Strategic Storage TRS II, Inc,
a Delaware corporation, its Manager

 

 

 

By:

/s/ Michael S. McClure

 

Name:

Michael S. McClure

 

Title:  

President

 

 

 

SSGT TRS MORTGAGE, LLC,

a Delaware limited liability company

 

 

By: SS Growth TRS, Inc.,
a Delaware corporation, its Manager

 

 

 

By:

/s/ Michael S. McClure

 

Name:

Michael S. McClure

 

Title:  

President

 

 

 

[Signature Pages Continue]

 




First Amendment to Loan Agreement

 



--------------------------------------------------------------------------------

 

LENDER:

KEYBANK NATIONAL ASSOCIATION,
a national banking association


 

By:

/s/ Cynthia Milioto

 

Name:

Cynthia Milioto

 

Title:  

Vice President

 

 

CITI REAL ESTATE FUNDING INC.,
a New York corporation


 

By:

/s/ Harry Kramer

 

Name:

Harry Kramer

 

Title:  

Vice President

 

First Amendment to Loan Agreement

 



--------------------------------------------------------------------------------

 

SCHEDULE I

BORROWER LIST

SSGT 1001 Tollgate RD, LLC

SSGT 1111 W Gladstone ST, LLC

SSGT 1302 Marquette DR, LLC

SSGT 1671 Northpark Dr, LLC

SSGT 4349 S Jones BLVD, LLC

SSGT 4866 E Russell RD, LLC

SSGT 7211 Arlington AVE, LLC

SSGT 7760 Lorraine AVE, LLC

SSGT 8239 Broadway St, LLC

SST II 10451 NW 33rd St, LLC

SST II 120 Centrewest CT, LLC

SST II 1325 Benden Way, LLC

SST II 1341 S State Rd 7, LLC

SST II 1401 Enterprise ST, LLC

SST II 150 Airport BLVD, LLC

SST II 1597 Market St, LLC

SST II 1840 Victoria St, LLC

SST II 1880 Williamsburg Pike, LLC

SST II 1900 Bellbrook Ave, LLC

SST II 21 Kings Chapel Dr, LLC

SST II 4950 Western Ave, LLC

SST II 5012 New Bern AVE, LLC

SST II 5200 Coliseum Way, LLC

SST II 525 SW South Macedo Blvd, LLC

SST II 660 Garden Hwy, LLC

SST II 6950 S Gartrell Rd, LLC

SST II 700 Russell Rd, LLC

SST II 7755 Preserve Ln, LLC

SST II Rossville Blvd, LLC
SST II TRS Mortgage, LLC
SSGT TRS Mortgage, LLC

 

 

--------------------------------------------------------------------------------

 

CONSENT AND RATIFICATION OF GUARANTOR

The undersigned, as Guarantor under that certain Guaranty Agreement and that
certain Environmental Indemnity Agreement, each dated as of January 24, 2019
(collectively, the “Guaranty Documents”) hereby unconditionally and
irrevocably:  (a) consents to the execution and delivery of, and performance
under, the First Amendment to Loan Agreement to which this consent is attached
(the “Amendment”); (b) affirms its obligations under the Guaranty Documents to
which it is a party; and (c) agrees that the execution and delivery of the
Amendment shall not operate to release, discharge, serve as a defense to, or in
any way alter or amend the obligations of the undersigned under the Guaranty
Documents as to which it is a party, except as may specifically be amended or
modified pursuant to the Amendment.    

Executed as of February ____, 2019.

STRATEGIC STORAGE TRUST II, INC.,

a Maryland corporation

 

 

By: /s/ Michael S. McClure

Name: Michael S. McClure

Title: President

 

 